DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7-9, and 16-21, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Poirier et al. (2010/0183998).  
Regarding claim 1, Poirier et al. discloses a drill guide assembly for guiding a drill into a jawbone of a patient during dental surgery, wherein the drill guide assembly comprises, as separate parts, at least:  a drill part (bar 10) comprising at least one first through going bore 22 for guiding a drill (Fig. 4a, column 5 lines 34-37), a first matching part (cylinders 30 and top surfaces 80 thereof), and at least a first reference area (e.g. undersurface thereof) for referring the drill guide assembly to a first anatomical feature in a form of a first jaw of the patient (”The primary bar 20 is shaped to follow the anatomy of the patient's gum surface ” - paragraph 55).  
The assembly further comprises: an intermediate part (mandibular false teeth set 10) comprising a second matchinq part (undersurfaces of 10 corresponding to top surfaces 80 of primary bar 20) , wherein the first and second matching parts are configured to hold the drill part a superstructure 80 is… the primary bar 20 on which removable cylinders 30 have been fixed in order to allow the primary bar to act as an interface between implants 36 and prosthesis 10” column 8 lines 19-22).
Poirier et al. discloses: 
“FIG. 3b illustrates a perspective view of the dental implant system used in order to position the drilling guide of FIG. 3a within the mouth of the patient prior to surgery or to articulate the master model with the opposite teeth/denture model following surgery” (column 4 lines 60-64). 
“positioning the primary bar… as a drilling guide on the patient's gum surface using a prosthesis to articulate the drilling guide with the opposite denture of the patient” (column 10 lines 62-64)
Therefore, Poirier discloses a second part (i.e. opposite maxillary denture) comprising a second reference area (upper surface thereof) for referring the second part to a second anatomical feature in a form of a second jaw of the patient, and a second guiding structure (artificial teeth of the opposite denture) for guiding the drill part 20 and the intermediate part 10 into a desired configuration with the second part (opposite denture), wherein the first and second guiding structures (artificial teeth of denture 10 and opposite denture) are configured to align the second part 20 with the intermediate part 10 when the patient bites down (i.e. using prosthesis 10 to articulate the drilling guide 20 with the opposite denture - Fig. 3b; column 4 lines 60-64, column 10 lines 62-64 ). 

As to claim 2, Poirier discloses at least one first attachment (cylinders 22, 30, or screws 38) on the drill part 20 for securing the drill part to the jaw of the patient during surgery (Figs. 4a; As to claims 3-5, the drill part 20 and the intermediate part 10 comprise a coupling structure for coupling themselves in a coupling arrangement; wherein the coupling structure comprises a convex upper surface on the drill part 20 mating a with corresponding concave under surface on the intermediate part 10 (Figs. 4a-4b).  
As to claim 21, the first and second guiding structures (artificial teeth of the denture 10 and artificial teeth of the opposite denture) comprise a first and second guiding elements in the shape of teeth representations (Fig. 3b; column 4 lines 60-64, column 10 lines 62-64). 

Regarding claim 9, Porier discloses the invention substantially as claimed as detailed above with respect to claims 1 and 21.  Particularly, Poirier et al. discloses a first part 20/10 comprising at least one first through going bore 22 and a first reference area (undersurface thereof); a second part being the opposite denture to aid in articulation (not shown but disclosed in column 4 lines 60-64, column 10 lines 62-64).  Poirier et al. discloses a guiding structure being the artificial teeth of the dentures comprising a first guiding element 10 provided on the first part 20/10, the first guiding element in the shape of teeth 10.  The guiding structure is a second guiding element (artificial teeth) on the second part/opposite denture.  The first and second guiding elements (artificial teeth of 10 and artificial teeth of opposite denture) are configured to align the second part (opposite denture) with the first part 20/10 when the patient bite down, i.e. articulate (column 4 lines 60-64, column 10 lines 62-64).  
Regarding claims 7-8 and 16-20, Poirier et al. discloses the methods of digitally designing the drill guide assembly having all the elements as claimed as detailed above with respect to claims 1-5, 7-10, and 14-15.   Particularly, Poirier et al. discloses obtaining a digital model of a first jaw, and digitally designing a drill part 20 and an intermediate part 10 (column 6 lines 4-24).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. in view of Okay (2014/0272779).    
Poirier et al. is not explicit that the first part and the second part comprising a first through going bore and a second though going guide bore, respectively. 
Okay discloses that upper and lower dentures 16 comprising though going bores 26 (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poirier et al. by including though going bores in the first part and the second part in order to effectively connecting the first part and the second part to the patient’s jaws as taught by Okay.  

Response to Arguments
6.	Applicant's arguments regarding the reference Watson provisional applications 61/971804 and 61/971810 failing to disclose the invention have been fully considered and are persuasive.  Therefore, the ground(s) of rejection under Watson has been withdrawn.  However, upon further consideration, new ground(s) of rejection is made in view of Poirier et al. and Okay as detailed above. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772